Name: Commission Regulation (EEC) No 855/82 of 6 April 1982 amending Annexes 1, 4, 5 and 6 to Council Regulation (EEC) No 574/72 laying down the procedure for implementing Regulation (EEC) No 1408/71 on the application of social security schemes to employed and self-employed persons and members of their families moving within the Community
 Type: Regulation
 Subject Matter: social protection;  labour market
 Date Published: nan

 No L 99/12 Official Journal of the European Communities 15. 4. 82 COMMISSION REGULATION (EEC) No 855/82 of 6 April 1982 amending Annexes 1 , 4, 5 and 6 to Council Regulation (EEC) No 574/72 laying down the procedure for implementing Regulation (EEC) No 1408/71 on the application of social security schemes to employed and self-employed persons and members of their families moving within the Community THE COMMISSION OF THE EUROPEAN COMMUNITIES, Whereas the Council adopted on 12 May 1981 Regula ­ tion (EEC) No 1390/81 (*) extending Regulation (EEC) No 1408/71 to self-employed persons and members of their families : Having regard to the Treaty establishing the European Economic Community, Whereas Regulation (EEC) No 574/72 laying down the procedure for implementing Regulation (EEC) No 1408/71 was amended accordingly by Regulation (EEC) No 3795/81 together with certain of the Annexes thereto : Having regard to Council Regulation (EEC) No 1408/71 of 14 June 1971 on the application of social security schemes to employed and self-employed persons and members of their families moving within the Community ('), as last amended by Regulation (EEC) No 2793/81 (2), and in particular Article 97 thereof, Whereas, for the same purposes it is necessary to amend Annexes 1 , 4, 5 and 6 of the said Regulation (EEC) No 574/72 ; Whereas, finally, it is necessary further to amend the said Annex 5 to take account of other agreements concluded between Member States on waivers of refund of certain benefits or certain costs, Having regard to Council Regulation (EEC) No 574/72 of 21 March 1972 fixing the procedure for implemen ­ ting Regulation (EEC) No 1408/71 on the application of social security schemes to employed and self-em ­ ployed persons and members of their families moving within the Community (3), as last amended by Regula ­ tion (EEC) No 3795/81 (4), and in particular Article 121 thereof, Having regard to the opinion of the Administrative Commission on Social Security for Migrant Workers, HAS ADOPTED THIS REGULATION : Article 1 Annex 1 to Regulation (EEC) No 574/72 is hereby amended as follows : 1 . At point A in the right-hand column the following is added : 'Ministre des classes moyennes, Bruxelles  Minister van middenstand, Brussel (Minister for the Self-Employed, Brussels).' 2. At point D  paragraph 1 is replaced by the following : ' 1 . Ministre de la SolidaritÃ © Nationale (Minister for National Solidarity), Paris  paragraph 3 is replaced by the following : '3 . Ministre de la Mer (Minister for the Sea), Paris .' (') OJ No L 149, 5. 7. 1971 , p. 2. 0 OJ No L 275, 29. 9 . 1981 , p. 1 . (3) OJ No L 74, 27 . 3 . 1972, p . 1 . (4) OJ No L 378 , 31 . 12. 1981 , p . 1 . 0 OJ No L 143, 29. 5. 1981 , p. 1 . 15. 4. 82 Official Journal of the European Communities No L 99/13 3 . Point G is replaced by the following : 'G. ITALY : In respect of pensions : 1 . in general : Ministro del lavoro e della previdenza sociale (Minister of Labour and Social Welfare), Roma, 2. for notaries : Ministro di grazia e giustizia (Minister of Justice), Roma, 3 . for customs officers : Ministro delle finanze (Minister of Finance), Roma. In respect of benefits in kind : Ministro della sanitÃ (Minister of Health), Roma. Article 2 Annex 4 to Regulation (EEC) No 574/72 is hereby amended as follows : 1 . At point A  the following is added in the right-hand column of paragraph 3 : 'Institut national d assurances sociales pour travailleurs indÃ ©pendants, Bruxelles  Rijksinstituut voor de sociale verzekeringen der zelfstandigen, Brussel (National Social Insurance Institute for the Self-Employed, Brussels).'  the following is added in the right-hand column of paragraph 7 : 'Institut national d assurances sociales pour travailleurs indÃ ©pendants, Bruxelles  Rijksinstituut voor de sociale verzekeringen der zelfstandigen, Brussel (National Social Insurance Institute for the Self-Employed, Brussels).' 2. At point C paragraphs 6 and 7 become paragraphs 7 and 8 respectively and the following paragraph is inserted : '6. Old-age insurance for farmers : Landwirtschaftliche Alterskasse Rhein ­ hessen-Pfalz, Speyer (Old-age insu ­ rance fund for farmers, Palatinate and Hasse, Speyer).' 3 . At point G  in the left-hand column of point 1 , the following subheading is inserted before paragraph (a) : 'A. Employed persons'  the following text is added at the end of point 1 : 'B. Self-employed persons :  benefits in kind : Ministero della sanitÃ (Ministry of Health), Roma  in the left-hand column of point 2, the following subheading is inserted before paragraph (a) : 'A. Employed persons'  the following text is added at the end of point 2 : 'B. Self-employed persons : (for medical radiologists only) (a) benefits in kind : Ministero della sanitÃ (Ministry of Health), Roma (b) prostheses and major appliances, medico-legal benefits and related examinations and certificates : Istituto nazionale per 1 assicurazione contro gli infortuni sul lavoro (National Institution for Insurance against Accidents at Work), Direc ­ torate-General, Roma (c) cash benefits : Istituto nazionale per 1 assicurazione contro gli infortuni sul lavoro (National Institution for Insurance against Accidents at Work), Direc ­ torate-General, Roma' No L 99/14 Official Journal of the European Communities 15. 4. 82 4. At point H paragraphs 1 , 2, 3 and 5 are replaced by the following : ' 1 . Sickness, maternity : Caisse nationale d assurance-maladie des ouvriers (National Sickness Insu ­ rance Fund for Manual Workers), Luxembourg. The funds needed in excess of its share shall be provided by the other sickness funds by means of a working capital which shall be made up of the appropriate advances fixed by the General Inspectorate for Social Security.' '2. Invalidity, old-age, death (pensions) : (a) for manual workers : Ã tablissement d'assurance contre la vieillesse et l'invaliditÃ ©, Luxembourg (Old-age and Invalidity Insurance Institution, Luxembourg) Caisse de pension des employÃ ©s privÃ ©s, Luxembourg (Pension Fund for Clerical Staff in the Private Sector, Luxembourg) (b) for clerical staff and members of the professions : (c) for self-employed persons engaged in a craft industry, in trading or in manufacture : Caisse de pension des artisans, des commerÃ §ants et industriels, Luxem ­ bourg (Pension Fund for Craftsmen, Tradesmen and Manufacturers, Luxembourg) Caisse de pension agricole, Luxem ­ bourg (Agricultural Pension Fund, Luxembourg)' (d) for self-employed persons engaged in agriculture : '3 . Accidents at work and occupational diseases : self-employed agriculture or (a) for employed and persons engaged in forestry : (b) for all other cases of insurance on a compulsory or optional basis : Association d assurance contre les accidents, section agricole et forestiÃ ¨re, Luxembourg (Accident Insurance Association, Agricultural and Forestry Department, Luxembourg) Association d'assurance contre les accidents, section industrielle, Luxem ­ bourg (Accident Insurance Associa ­ tion, Industrial Department, Luxem ­ bourg)' '5. Family benefits : (a) for manual workers : Caisse d allocations familiales des ouvriers prÃ ¨s l'Ã tablissement d'assu ­ rance contre la vieillesse et l'invaliditÃ ©, Luxembourg (Family Allowances Fund for Manual Workers at the Old-age and Invalidity Insurance Institution, Luxembourg) 15. 4. 82 Official Journal of the European Communities No L 99/ 15 (b) for clerical staff : Caisse d allocations familiales des employes pres la Caisse de pension des employes prives, Luxembourg (Family Allowances Fund for Clerical Staff at the Pension Fund for Clerical Staff in the Private Sector, Luxem ­ bourg)' 5 . At point I in the right-hand column of paragraph 1 (a) for 'Amsterdam' is replaced by 'Amstelveen'. Article 3 Annex 5 to Regulation (EEC) No 574/72 is hereby amended as follows : 1 . At point 1 , BELGIUM-DENMARK, 'None' is replaced by the following : The Arrangement of 23 November 1978 on the reciprocal waiving of reimbursement pursuant to Article 36 (3) (sickness and maternity benefits in kind) of the Regulation and Article 105 (2) (costs of administrative checks and medical examinations) of the Implementing Regulation.' 2. At point 3, BELGIUM-FRANCE, the following paragraphs are added : '(h) The Administrative Arrangement on the procedures for the implementation of the Additional Convention of 12 October 1978 on social security between Belgium and France in respect of its provisions relating to self-employed persons . (i) The Administrative Arrangement of 6 March 1979 for the purposes of Article 14a(3) of the Regulation in relation to farmers who are cultivating land on both sides of the Franco-Belgian frontier.' 3 . At point 5, BELGIUM-IRELAND, 'no convention' is replaced by the following : The exchange of letters of 19 May 1981 and 28 July 1981 concerning Articles 36 (3) and 70 (3) of the Regulation (reciprocal waiving of reimbursement of the costs of bene ­ fits in kind and of unemployment benefits under the provisions of Chapters 1 and 6 of Title III of the Regulation) and Article 105 (2) of the Implementing Regulation (reci ­ procal waiving of reimbursement of the costs of administrative checks and medical examinations).' 4. At point 6, BELGIUM-ITALY, the following paragraph is added : '(d) The Agreement of 31 October 1979 for the purposes of Article 18 (9) of the Imple ­ menting Regulation.' 5 . At point 7, BELGIUM-LUXEMBOURG, the following paragraph is added : '(f) Exchange of letters of 10 and 12 July 1968 relating to procedures for determining the legislation applicable to the self-employed.' 6 . Point 11 , DENMARK-FRANCE, is replaced by the following : ' 11 . DENMARK-FRANCE The Arrangement of 29 June 1979 and the additional Arrangement of 10 July 1980 concerning the reciprocal waiving of reimbursement pursuant to Article 36 (3) and Article 63 (3) (benefits in kind in respect of sickness, maternity, accidents at work and occupational diseases) and the Arrangement of 29 June 1979 concerning the reciprocal waiving of reimbursement pursuant to Article 70 (3) of the Regulation (unemployment benefits) and Article 105 (2) (costs of administrative checks and medical examinations) of the Implementing Regulation.' No L 99/16 Official Journal of the European Communities 15. 4. 82 7. At point 18 , GERMANY-FRANCE, the following paragraphs added : '(d) The Agreement of 26 May 1981 concerning Article 36 (3) of the Regulation (reci ­ procal waiving of reimbursement of the costs of benefits in kind in case of sick ­ ness, provided under Article 32 of the Regulation to pensioners who were formerly frontier workers, to members of their families or to their survivors). (e) The Agreement of 26 May 1981 implementing Article 92 of the Regulation (collec ­ tion and recovery of social security contributions). (f) The Agreement of 26 May 1981 concerning the implementation of Article 105 (2) of the Implementing Regulation (reciprocal waiving of reimbursement of the costs of administrative and medical controls).' 8 . At point 9, GERMANY-GREECE, the following paragraph is added : '(b) The Agreement of 11 May 1981 concerning the reimbursement of family allowances'. 9 . At point 20, GERMANY-IRELAND, 'no convention' shall be replaced by the following : 'The Agreement of 20 March 1981 concerning Articles 36 (3), 63 (3) and 70 (3) of the Regulation (reciprocal waiving of reimbursement of the costs of benefits in kind in respect of sickness, maternity, accidents at work and occupational diseases, and of unemployment benefits) and Article 105 (2) of the Implementing Regulation (reci ­ procal waiving of reimbursement of the costs of administrative and medical controls).' Article 4 Annex 6 to Regulation (EEC) No 574/72 is hereby amended as follows : 1 . At point C, paragraph 3 becomes paragraph 4 and the following paragraph is inserted : '3 . Old-age insurance for farmers : Direct payment.' 2. At point G  in the left-hand column, the following heading is added before paragraph 1 : '(a) Employed persons'  the following text is added at the end of paragraph 2 : '(b) Self-employed persons : Direct payment.' Article 5 1 . This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. 2. Articles 1 , 2, 3 (2), 3 (5) and 4 shall apply with effect from 1 July 1982. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 6 April 1982. For the Commission Ivor RICHARD Member of the Commission